COOK, Judge
(dissenting):
Whether two or more offenses are separate for the purpose of punishment is a recurrent and troublesome problem. The preeminent factor in resolving the problem is legislative intent, but the difficulty of ascertaining that intent in a particular case has led to other guidelines.1 All the tests have a degree of flexibility comparable to such constitutional standards as “due process,” “reasonable doubt,” and “probable cause,” with the result that recourse to one or another of them has produced divided opinions.2 The varying results have created a sense of unease and discomfort among trial and appellate judges, lawyers, and, of course, accused, along with many others concerned with criminal justice. The search for certitude goes on, as it should, but regrettably, I am not convinced that the majority’s present effort to fashion a single rule for possession of controlled substances in violation of Army Regulation 600-50 is consistent with the intention of the regulation and better than the subsidiary guidelines followed in the earlier cases that are now cast aside.
As I write in dissent, a point by point catalogue of my differences with the majority can serve no useful purpose. Suffice it to mention one point, as it applies, for example, to United States v. Mosely, No. 29,-979, 1 M.J. 350, decided this date. The majority say that “resort to the time and place of acquisition” is “irrelevant” to the question of the separateness of the offenses. In Mosely, the evidence shows that the two substances in issue were purchased at different cities in Holland, at different times, and were kept in separate plastic bags when carried into Germany. To me, such evidence establishes not one event in which the two substances “were simultaneously possessed,” but two distinct and separate possessions. True, the accused was apprehended with both substances in his possession, but that circumstance does not expunge the earlier incidences of their possession. Thus, “time and place of acquisition” are not, in my judgment, irrelevant circumstances, but rather material circumstances that can dispel the “unity suggested by the allegations in the specifications” and *350demonstrate that “the several acts of misconduct are unrelated and discrete.” United States v. Meyer, 21 U.S.C.M.A. 310, 312, 45 C.M.R. 84, 86 (1972).
Measuring the circumstances of the offenses in this case by the tests of the earlier precedents, especially Meyer, I am satisfied that the trial judge and the intermediate reviewing authorities could properly find that the offenses were separate for the purpose of punishment. I would, therefore, affirm the decision of the United States Army Court of Military Review.

. Ladner v. United States, 358 U.S. 169, 79 S.Ct. 209, 3 L.Ed.2d 199 (1958).


. United States v. Dicario, 8 U.S.C.M.A. 353, 24 C.M.R. 163 (1957); United States v. Brown, 8 U.S.C.M.A. 18, 23 C.M.R. 242 (1957).